PER CURIAM.
A rule nisi in prohibition was issued in each of these cases. No return has been made by the respondent. We have therefore considered the allegations of the suggestion and the documents in support thereof. See State ex rel. Ginsberg v. Wiseheart, Fla.App.1960, 120 So.2d 810.
We hold that the suggestion makes a prima facie case. A trial judge may not grant a petition for rehearing addressed to a summary final judgment. Cf. Marans v. Stang, Fla.App.1960, 124 So.2d 891.
Accordingly, judgment in prohibition is awarded, but we assume it will not be necessary to issue the writ.
HORTON, C. J., and PEARSON, and CARROLL, CHAS., JJ., concur.